Citation Nr: 1613059	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  12-23 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for the left distal fibula healed fracture after open reduction internal fixation with scar, currently evaluated as 20 percent disabling since June 21, 2011, and 30 percent disabling since October 23, 2012.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which increased the disability rating to 20 percent, retroactively effective from June 21, 2011, the date of the increased rating claim.  The Veteran filed a Notice of Disagreement (NOD) in January 2012.  The RO issued a Statement of the Case (SOC) in July 2012.  In July 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The RO issued another rating decision in January 2013, which increased the disability rating to 30 percent.  The 30 percent rating was made retroactively effective from October 23, 2012, the date of a VA examination.  This decision created staged ratings, and the title page has been adjusted accordingly.  In an April 2013 statement and at his February 2016 Board hearing, the Veteran stated that he was not seeking a disability rating higher than 30 percent; instead, he wanted the 30 percent disability rating back to the date of his increased rating claim (i.e., June 21, 2011).  Thus, the Veteran expressly limited the scope of his appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In February 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO at a videoconference Board hearing.  A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

Since June 21, 2011, the left distal fibula healed fracture after open reduction internal fixation with scar has been manifested by ankylosis of the left ankle in dorsiflexion between 0 degrees and 10 degrees.


CONCLUSION OF LAW

Since June 21, 2011, the criteria for a 30 percent disability rating for the Veteran's left distal fibula healed fracture after open reduction internal fixation with scar are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5270, 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  
I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In an April 2013 statement and at his February 2016 Board hearing, the Veteran stated that he was not seeking a disability rating higher than 30 percent; instead, he wanted the 30 percent disability rating back to the date of his increased rating claim (i.e., June 21, 2011).  Thus, the Veteran expressly limited the scope of his appeal.  See AB, 6 Vet. App. at 38-39.  Given the Board's favorable disposition of the claim herein decided - awarding a 30 percent rating retroactively effective from June 21, 2011 - the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.  Hence, further discussion of due process considerations, to include the duties imposed by the VCAA, is unnecessary.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of September 1983 granted service connection for the Veteran's status post fracture of the left distal fibula.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left distal fibula healed fracture after open reduction internal fixation with scar is currently rated as 20 percent disabling since June 21, 2011 (the date of his increased rating claim) and 30 percent disabling since October 23, 2012, under 38 C.F.R. § 4.71a, DCs 5270 and 5271.  

DC 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling.  Ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling.  38 C.F.R. 
§ 4.71a.

DC 5271 provides ratings based on limitation of motion of the ankle.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  A 20 percent rating is the maximum schedular disability rating available under DC 5271.  38 C.F.R. § 4.71a.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 30 percent for his service-connected left distal fibula healed fracture after open reduction internal fixation with scar since June 21, 2011, the date of his increased rating claim.  38 C.F.R. § 4.71a, DCs 5270, 5271.  Here, there is evidence of ankylosis of the left ankle in dorsiflexion between 0 degrees and 10 degrees, to warrant a higher 30 percent disability rating since June 21, 2011.  Id.
 
Specifically, at the July 2011 VA examination, the Veteran's left ankle was manifested by dorsiflexion to 5 degrees.  At a September 2011 private treatment visit, the Veteran's left ankle demonstrated dorsiflexion to 10 degrees.  At the October 2012 VA examination, the Veteran's left ankle was manifested by dorsiflexion to 0 degrees.

The Board has also considered the lay statements from the Veteran, his spouse, and his friend regarding the Veteran's current symptoms, to include pain, limitation of activities, and limping.  At his Board hearing, the Veteran testified that his symptoms (except for pain) had not changed and had remained constant since he filed his increased rating claim in June 2011.  

The Board finds that the lay and objective medical evidence shows that the Veteran's symptoms result in functional limitation to the extent that the Veteran's disability warrants a higher disability rating of 30 percent since June 21, 2011.  38 C.F.R. § 4.71a, DCs 5270, 5271.  There is evidence of ankylosis of the left ankle in dorsiflexion between 0 degrees and 10 degrees, to warrant a higher 30 percent disability rating since June 21, 2011.  Id.

As indicated above, in this case, the Board finds that the Veteran has exhibited symptoms of the type and extent, frequency and severity to warrant assignment of a 30 percent rating from the date of the claim for increase (June 21, 2011).  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v Derwinski, 1 Vet. App. 49, 53-56 (1990).  As the claim on appeal has been expressly limited to a 30 percent rating, discussion and application of the criteria for a higher disability rating since June 21, 2011, is unnecessary.

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At both VA examinations, the Veteran reported that he was currently employed, and there is no allegation that his service-connected left distal fibula healed fracture after open reduction internal fixation with scar has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.

 
ORDER

Since June 21, 2011, entitlement to an increased disability rating of 30 percent for the left distal fibula healed fracture after open reduction internal fixation with scar is granted, subject to the laws and regulations controlling the award of monetary benefits. 



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


